Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
IN THE TITLE
The title has been replaced with:
-Robot With Elevatable Seat - -.

Response to Amendments
Claims 1, 4, 6, 10, and 19 have been amended.
Claims 1 – 4, 6 – 17, and 19 are pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 26 August 2022, with respect to claims 1 – 4, 6 – 17, and 19 have been fully considered and are persuasive. The rejection noted in the last correspondence has been withdrawn. 


Allowable Subject Matter
Remaining claims 1 – 4, 6 – 17, and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: in the context of robots capable of providing various services, the prior art of record fail to teach, in combination with other limitations, a seat base to which a gap cover is connected and which is inserted into an opening portion and a seat pad configured to cover the seat base at an upper side, the pad being disposed above the main body, wherein an elevation mechanism disposed within a main body and configured to elevate the seat with respect to the main body, comprises a plurality of actuators which are spaced apart from each other, are driven independently, and are configured to maintain the seat horizontally; a spring configured to press the gap cover forward with respect to the base; a shaft connection portion to which a shaft elongated in a front-rear direction is disposed on a lower end of the gap cover; a protrusion protruding downward and through which the shaft passes is disposed at the bottom surface of the seat base and the spring is disposed on an outer circumference of the shaft to extend between the shaft connection and the protrusion; a front surface of the main body comprising an inclined surface that is gradually inclined backward toward a lower side of the opening portion and wherein a front surface of the gap cover is parallel to the inclined surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663